165 F.3d 33
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Robert Henry SCHOKNECHT, Plaintiff-Appellant,v.MILWAUKEE BOARD OF SCHOOL DIRECTORS, Defendant-Appellee.
No. 98-1876.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 19, 1998.*Decided Nov. 20, 1998.

Appeal from the United States District Court for the Eastern District of Wisconsin.  No. 97-C-47.  Rudolph T. Randa, Judge.
Before Hon.  WALTER J. CUMMINGS, Hon.  JOEL M. FLAUM, Hon.  FRANK H. EASTERBROOK, Circuit Judges.

ORDER

1
Robert Henry Schoknecht brought this action against the Milwaukee Board of School Directors (MBSD) alleging that he was terminated from his position as a Milwaukee public high school teacher when he was 50 years old, in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634.  Schoknecht also alleged breach of contract, slander and libel claims under Wisconsin law.  The district court adopted Magistrate Judge Aaron E. Goodstein's Report and Recommendation, granted summary judgment for MBSD on the ADEA claim, and dismissed the state law claims, without prejudice, for lack of jurisdiction.


2
Schoknecht's brief on appeal simply repeats his earlier arguments to the district court and contains no citation to any case law.  Federal Rule of Appellate Procedure 28(a)(6) requires appellants to articulate a reasoned argument supported by legal authority.  See also, United States ex rel. Verdone v. Circuit Court of Taylor County, 73 F.3d 669, 673 (7th Cir.1995) ("Even pro se litigants ... must expect to file a legal argument and some supporting authority").  After a careful review of the record, we find that Magistrate Judge Goodstein's Report and Recommendation, which the district court adopted, is correct in all material findings of fact and conclusions of law.  Accordingly, we AFFIRM.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.  See Fed.  R.App. P. 34(a); Cir.  R. 34(f)